340 S.W.3d 345 (2011)
STATE of Missouri, Respondent,
v.
Randy RALSTIN, Appellant.
No. WD 71367.
Missouri Court of Appeals, Western District.
April 26, 2011.
Daniel J. Ross, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Karen L. Kramer, Jefferson City, MO, for respondent.
Before Division Three: CYNTHIA L. MARTIN, PRESIDING Judge, JAMES E. WELSH, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Randy Ralstin was convicted after a bench trial of two counts of murder in the second degree, Section 565.021 (RSMo 2000); one count of resisting arrest, Section 575.150 (RSMo 2000); one count of leaving the scene of a motor vehicle accident. Section 577.060 (RSMo 2000); and one count of driving while intoxicated, Section 577.010 (RSMo 2000). On appeal, Ralstin contends that the circuit court erred in entering judgment against him because of insufficiency of the evidence. For reasons explained in a memorandum provided to the parties, we find no error *346 and affirm the judgment of conviction. Rule 30.25(b).